DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a division of US Application 14/768,751, filed August 18, 2015, now US Patent 10,464,898, which is a 35 USC 371 National Stage filing of PCT/EP2014/053176, filed February 19, 2014, which claims priority under 35 USC 119(a)-(d) from application EP 13156030.2, filed on February 20, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) dated January 7, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-6 and 13-17 in the reply filed December 2, 2020 is acknowledged.  Further, Applicant’s election of the formula A where k is 0 and X is S(O)2 in the same reply is also acknowledged.  The elected species reads on claims 1-3, 5, 6 and 13-17 in the elected group.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: no prior art was found on the elected species.  Accordingly, the scope of the search and consideration was expanded to include additional prodrugs, as set forth in the rejection under 35 USC 103 herein.  Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1-17 are pending in the instant application.  Claims 1-3, 5, 6 and 13-17 read on an elected species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment and expanded scope described herein.  Claims 4 and 7-12 are withdrawn from consideration as being drawn to a non-elected invention and/or species.
Claim Objections
Claims 2, 15 and 16 are objected to for depending on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the rejected claims each depend from claim 1 but do not require all the limitations of claim 1.  For example, claims 3, 4 and 7 depend from claim 1 for incorporation of the formula A, but are related to enantiomeric enrichment with regard to the S-enantiomer rather than the R-enantiomer as required by claim 1.  Further, claims 5 and 6 are product claims and therefore do not require the method steps of claim 1 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5, 6, 13, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai et al., Tetrahedron: Asymmetry 23 (2012) 221-224 and JP H09-124595 (as evidenced by the corresponding machine translation).
Determining the scope and contents of the prior art
Sakurai et al. teach enantiomeric resolution of racemic mixture 3-aminopiperidine via diasteromeric salt formation (see Abstract and paragraph 1 of Introduction).  In particular, 3-aminopiperidine was successfully resolved with an enantiomerically pure resolving agent, N-tosyl-(S)-phenylalanine to give both the (R) and (S) stereoisomers as a diastereomeric salt with the amino acid based resolving agent.  The crystallization process utilized for purification of the final product is detailed in section 4.3 “Resolution Procedure.”
    PNG
    media_image1.png
    251
    616
    media_image1.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue

The prior art does not describe the same chiral resolving agent as in the instant claims (i.e. Formula (A)).  Although structurally similar, the resolving agents in the Sakurai reference contain an additional substituent on the nitrogen.
Resolving the level of ordinary skill in the pertinent art

With respect to the difference noted above, the ‘595 publication teaches the process of producing optically active 3-aminopyrrolidine compounds (which are identical to the compound prepared in the instant process and that of Sakurai et al. except for the different of pyrrolidine vs. piperidine (i.e. homologous rings differing by regular successive addition of a CH2 group).  The 
    PNG
    media_image2.png
    296
    520
    media_image2.png
    Greyscale
and reads on the instant formula (A) where k is 1; R is NO2; and X is C(O).
Further pertaining to the fact that no compound of the claimed formula (A) is explicitly exemplified in the Sakurai et al. reference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield 
Referring to rationale (B) above, it would have been prima facie obvious to the person of ordinary skill in the art to substitute one enantiomerically pure amino-acid based resolving agent for another since there is a great degree of structural similarity between the compounds, and the resolving agents of Sakurai and those of the ‘595 publication were both described as being useful for resolving nearly identical compounds (i.e. di-amino compounds having a 3-amino substituent on a saturated heterocyclic ring containing one nitrogen atom).  
Accordingly, the skilled artisan would have been motivated to resolve the racemic mixtures of 3-aminopiperidine with any art-known resolving agent in order to arrive at the resolution method which yields the most enantiopure and/or highest yield product.  Doing so would have required no more than routine experimentation based on the combined teachings of prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699